13‐296‐cr                                                                                      
     United States v. Leonard J. Allen 




 1                                            In the
 2                 United States Court of Appeals
 3                               For the Second Circuit
 4                                ________ 
 5                           AUGUST TERM 2013 
 6                              No. 13‐296‐cr 
 7                                     
 8                       UNITED STATES OF AMERICA, 
 9                                Appellee, 
10                                     
11                                   v. 
12                                     
13                           LEONARD J. ALLEN, 
14                          Defendant‐Appellant 
15                                ________ 
16                                     
17              Appeal from the United States District Court 
18                 for the Northern District of New York. 
19               No. 12‐cr‐81 ― Norman A. Mordue, Judge. 
20                                ________ 
21                                     
22                      SUBMITTED: DECEMBER 11, 2013   
23                         DECIDED: APRIL 16, 2014 
24                                ________ 
25                                     
26                                     
27                                     
28                                     
29                                                                                                  
30   Before: POOLER, PARKER, and WESLEY, Circuit Judges. 
31                                ________ 
                                                                  No. 13‐296‐cr




 1          Appeal  from  a  judgment  of  the  United  States  District  Court 
 2   for  the  Northern  District  of  New  York  (Mordue,  J.)  imposing  a 
 3   sentencing  enhancement  to  defendant’s  child  pornography 
 4   conviction  pursuant  to  18  U.S.C.  §  2252A(b)(1)  and  (b)(2)  based  on 
 5   his  prior  state  conviction  for  sexual  abuse  in  the  second  degree 
 6   under N.Y. Penal Law § 130.60(2).  AFFIRMED. 
 7                                    ________ 
 8                                          
 9                        James P. Egan and James F. Greenwald, Assistant 
10                        Public  Defenders,  for  Lisa  A.  Peebles,  Federal 
11                        Public  Defender,  Northern  District  of  New  York, 
12                        Syracuse, NY, for Defendant‐Appellant 
13                         
14                        Lisa  M.  Fletcher  and  Paul  D.  Silver,  Assistant 
15                        United  States  Attorneys,  for  Richard  Hartunian,
16                        United States Attorney, Northern District of New 
17                        York, Syracuse, NY, for Appellee 
18                                    ________ 
19                                          
20                                          
21   BARRINGTON D. PARKER, CIRCUIT JUDGE: 
22    
23           Defendant‐Appellant Leonard J. Allen appeals from a 
24   judgment of conviction in the United States District Court for the 
25   Northern District of New York (Mordue, J.), following his plea of 
26   guilty to charges of transporting, receiving, and possessing child 
27   pornography in violation of 18 U.S.C. § 2252A(a)(1), (a)(2)(A) and 
28   (a)(5)(B). In sentencing Allen, the court determined that Allen’s 
29   prior state court conviction for Sexual Abuse in the Second Degree in 
30   violation of N.Y. Penal Law § 130.60(2) subjected him to increased 
31   penalties pursuant to § 2252A(b)(1) and (b)(2) because it constituted 
32   a prior conviction under a State law “relating to aggravated sexual 




                                          2
                                                                    No. 13‐296‐cr




 1   abuse, sexual abuse, or abusive sexual conduct involving a minor or 
 2   ward.”  We agree and, consequently, affirm.  
 3    
 4                                         I. 
 5                                           
 6           In  July  2010,  law  enforcement  officials  in  New  Hampshire 
 7   began  to  investigate  an  individual  with  the  screen  name 
 8   CHRHYA2008  who  was  engaged  in  the  posting,  trading,  and 
 9   collecting  of  child  pornography  and  child  erotica  over  various 
10   internet  fora.    After  the  user  sent  email  attachments  containing 
11   videos  of  child  pornography to  undercover  officers,  they  were  able 
12   to trace the IP address to Allen in Fulton, New York.  In November 
13   2010,  the  officers  executed  a  search  at  Allen’s  residence  and  seized 
14   images of child pornography.  During the execution of the warrant, 
15   Allen admitted that he used the screen name in question and, during 
16   subsequent questioning, he acknowledged receiving and possessing 
17   child  pornography.    An  examination  of  computers  and  storage 
18   devices  seized  during  the  search  revealed  over  1,000  image  and 
19   video files of child pornography and erotica.   

20           In  January  2012,  the  Government  filed  an  information 
21   charging Allen  with  transporting  child pornography  in  violation  of 
22   18 U.S.C. § 2252A(a)(1), receiving child pornography in violation of 
23   18  U.S.C.  §  2252A(a)(2)(A),  and  possessing  child  pornography  in 
24   violation of 18 U.S.C. § 2252A(a)(5)(B).  In addition, the government 
25   filed,  pursuant  to  18  U.S.C.  §  2252A(b),  a  special  information 
26   regarding a prior state court conviction.  Section 2252A(b) provides 
27   for  substantially  enhanced  penalties  if  a  person  convicted  under 
28   certain  child  pornography  provisions  “has  a  prior  conviction  .  .  . 
29   under  the  laws  of  any  State  relating  to  aggravated  sexual  abuse, 
30   sexual abuse, or abusive sexual conduct involving a minor or ward.” 




                                           3
                                                                     No. 13‐296‐cr




 1           The  special  information  alleged  that  Allen  was  convicted  in 
 2   2000  of  Sexual  Abuse  in  the  Second  Degree,  in  violation  of  New 
 3   York Penal Law § 130.60, which provides that  “[a] person is guilty 
 4   of  sexual  abuse  in  the  second  degree  when  he  .  .  .  subjects  another 
 5   person to sexual contact and when such other person is: . . . 2. Less 
 6   than fourteen years old.”  N.Y. Penal Law § 130.60.  The conviction 
 7   resulted  from  Allen’s  touching  the  genitalia  of  a  thirteen‐year‐old 
 8   boy  through  the  boy’s  clothing.    For  this  offense,  Allen  was 
 9   sentenced  to  nine  months’  imprisonment. The  special  information 
10   had  the  effect  of  raising  his  mandatory  minimum  term  of 
11   imprisonment from five years to fifteen years on the transportation 
12   and  receipt  counts,  and  from  no  minimum  to  a  mandatory 
13   minimum of ten years for the possession count.   

14          Allen  subsequently  pled  guilty  to  the  charges  in  the 
15   information  but  objected  to  the  application  of  the  enhancements.  
16   Allen  argued  that  the  terms  “aggravated  sexual  abuse,”  “sexual 
17   abuse,”  and  “abusive  sexual  conduct  involving  a  minor  or  ward” 
18   should  be  defined  by  reference  to  the  definitions  of  those  terms 
19   under  federal  law.    See  18  U.S.C.  §§  2241‐43.    Specifically,  he 
20   contended  that  the  New  York  statute  under  which  he  had  been 
21   convicted  should  not  form  the  basis  for  enhancement  because  it 
22   applied  to  a  greater  range  of  prohibited  conduct  than  the  federal 
23   statute because it criminalized touching through clothing, while the 
24   term “sexual act” has been defined under federal law as “intentional 
25   touching,  not  through  the  clothing.”    See  18  U.S.C.  §  2246(2)(D).  
26   Accordingly, Allen contended, his prior conviction was not under a 
27   law “relating to” the offenses specified in 18 U.S.C. §§ 2241–43.   

28          The district court rejected Allen’s arguments.  The court noted 
29   that  both  parties  agreed  that  the  court  should  take  a  categorical 
30   approach in determining whether the prior conviction could serve as 
31   a  predicate  offense  for  the  federal  enhancement  and  the  court 




                                            4
                                                                     No. 13‐296‐cr




 1   concluded  that  Allen’s  state  conviction  qualified  as  a  conviction 
 2   under  a  law  relating  to  sexual  abuse.    The  district  court  found  the 
 3   conduct  enumerated  in  New  York’s  definition  of  “[s]exual 
 4   contact[,]”  which  includes  “any  touching  of  the  sexual  or  other 
 5   intimate parts of a person for the purpose of gratifying sexual desire 
 6   of  either  party”  including  “through  clothing,”  N.Y.  Penal  Law 
 7   § 130.00(3) was conduct that fell within the “ordinary, contemporary 
 8   common  meaning”  of  the  term  “sexual  abuse  .  .  .  of  a  minor”  and 
 9   was  consistent  with  Congress’s  intention  to  define  the  offense  of 
10   sexual abuse expansively.  Accordingly, the court found that Allen’s 
11   prior  conviction  subjected  him  to  enhanced  penalties  and 
12   subsequently,  sentenced  him  principally  to  a  term  of  240  months’ 
13   imprisonment.  

14          This appeal followed.  We review de novo all questions of law 
15   relating to the district court’s application of a sentencing 
16   enhancement.  United States v. Beardsley, 691 F.3d 252, 257 (2d Cir. 
17   2012).  
18           
19                                         II. 
20                                           
21          The  issue  on  appeal  is  whether  Allen’s  state  court  conviction 
22   triggers the enhanced federal penalties.  As noted, Allen’s principal 
23   argument is that to determine whether his state conviction is under a 
24   law  “relating  to  aggravated  sexual  abuse,  sexual  abuse,  or  abusive 
25   sexual  conduct  involving  a  minor,”  as  required  by  18  U.S.C. 
26   § 2252A(b),  we  look  to  how  those  terms  are  defined  under  federal 
27   law.  And under federal law, he contends, touching through clothing 
28   is not covered by 18 U.S.C. §  2252A(b).  See 18 U.S.C. § 2243.  

29         As the parties acknowledge, in deciding whether Allen’s prior 
30   conviction  triggers  a  sentencing  enhancement  we  apply  the 
31   categorical approach. See Descamps v. United States, ––– U.S. –––, 133 




                                            5
                                                                        No. 13‐296‐cr




 1   S.Ct.  2276,  2283–86  (2013);  United  States  v.  Simard,  731  F.3d  156  (2d 
 2   Cir. 2013); United States v. Barker, 723 F.3d 315, 319–20 (2d Cir. 2013); 
 3   Beardsley, 691 F.3d at 259.  In so doing, we 

 4          consider  [the  defendant’s  state]  offense  generically,  that  is  to 
 5          say,  .  .  .  [to]  examine  it  in  terms  of  how  the  law  defines  the 
 6          offense and not in terms of how an individual offender might 
 7          have  committed  it  on  a  particular  occasion  .  .  .  .  We  then 
 8          consider whether [the defendant]’s state conviction meets the 
 9          elements  of  the  applicable  generic  offense  in  section 
10          2252(b)(2). 

11   Barker, 723 F.3d at 321 (internal quotation marks and citations 
12   omitted).  Specifically, “our task is to determine whether [New 
13   York]’s . . . statute, by its elements and nature, ‘relat[es] to 
14   aggravated sexual abuse, sexual abuse, or abusive sexual conduct 
15   involving a minor.’”  Id.  
16          The conduct enumerated in New York’s definition of “sexual 
17   contact,”  includes  “any  touching  of  the  sexual  or  other  intimate 
18   parts of a person for the purpose of gratifying sexual desire of either 
19   party”  including  “through  clothing,”    N.Y.  Penal  Law  §  130.00(3).  
20   This is conduct that we conclude falls within the ordinary meaning 
21   of  the  term  sexual  abuse  of  a  minor.    See  Barker,  723  F.3d  at  324 
22   (defining  “abusive  sexual  conduct  involving  a  minor”  as  the 
23   “misuse  or  maltreatment  of  a  minor  for  a  purpose  associated  with 
24   sexual  gratification”).    Accordingly,  we  have  little  trouble 
25   concluding  that  Allen’s  prior  conviction  subjects  him  to  enhanced 
26   sentencing. 

27         Allen  argues  that  the  terms  aggravated  sexual  abuse,  sexual 
28   abuse, and abusive sexual conduct involving a minor or ward refer 
29   to several specified federal offenses listed in 18 U.S.C. §§ 2241‐43.  In 
30   doing  so,  he  relies  principally  on  the  Seventh  Circuit’s  decision  in 




                                             6
                                                                       No. 13‐296‐cr




 1   United  States  v.  Osborne,  551  F.3d  718  (7th  Cir.  2009).    There  the 
 2   Seventh Circuit concluded that “sexual behavior is ‘abusive’ only if 
 3   it  is  similar  to  one  of  the  crimes  denominated  as  a  form  of  ‘abuse’ 
 4   elsewhere in Title 18.”  Id. at 721.  However, we recently rejected that 
 5   reasoning in Barker.  See Barker, 723 F.3d at 322–23. 

 6           In  Barker,  the  defendant  pleaded  guilty  to  a  charge  of 
 7   possessing  child  pornography  under  18  U.S.C.  §  2252(a)(4)(B).    He 
 8   had  a  previous  state  conviction  for  statutory  rape  for  engaging  in 
 9   sexual conduct with a boy under the age of 16 when he was 56 years 
10   old.    Barker,  723  F.3d  at  318.    At  sentencing,  the  district  court 
11   determined  that  Barker’s  prior  conviction  was  one  under  state  law 
12   “relating to aggravated sexual abuse, sexual abuse, or abusive sexual 
13   conduct  involving  a  minor  or  ward,”  18  U.S.C.  §  2252(b),  and 
14   enhanced  his  sentence.    Barker,  723  F.3d  at  318.    On  appeal,  we 
15   affirmed  application  of  the  enhanced  penalty  using  the  categorical 
16   approach.    Because  the  state  statute  criminalized  sexual  acts  with 
17   persons  under  the  age  of  16,  we  concluded  that  this  conduct 
18   “plainly”  related  to  the  “sexual  abuse  of  a  minor.”    Id.  at  324.    In 
19   reaching  that  conclusion,  we  rejected  Barker’s  argument  that 
20   whether a prior conviction should qualify should be determined by 
21   reference to the federal criminal code.  Id. at 318‐22.  In doing so, we 
22   reasoned:  

23          [S]ection 2252(b)(2) employs broader language when defining 
24          state convictions that qualify as a predicate sex offense than it 
25          does  when  defining  predicate  federal  offenses,  such  as  those 
26          located in chapter 109A. While a sentencing enhancement for 
27          a  prior  federal  offense  under  section  2252(b)(2)  requires 
28          commission  of  specified  crimes,  including  convictions  under 
29          chapter  109A,  a  defendant  with  a  prior  state  conviction  need 
30          only  have  been  convicted  of  a  state  offense  “relating  to  .  .  . 
31          sexual abuse [involving a minor or ward].”  In the context of 




                                             7
                                                                     No. 13‐296‐cr




 1          sentencing  enhancements,  “relating  to”  has  been  broadly 
 2          interpreted  to  apply  not  simply  to  state  offenses  that  are 
 3          equivalent to sexual abuse, but rather to any state offense that 
 4          stands  in  some  relation  to,  bears  upon,  or  is  associated  with 
 5          the generic offense. 

 6   Id.  at  322‐23    (internal  quotation  marks,  citations,  and  alterations 
 7   omitted) (emphases in original).  We further explained that broadly 
 8   interpreting  the  phrase  “relating  to”  was  appropriate  because 
 9   “federal  law  defines  the  category  of  laws  ‘relating  to  .  .  .  abusive 
10   sexual conduct involving a minor,’ but that category is defined only 
11   in  general  terms,  recognizing  diversity  among  the  several  states  in 
12   the specific elements of sexual misconduct laws.”  Id. at 323 (emphases 
13   in  original).    Consequently,  we  found  that  in  using  the  words 
14   “conviction”  and  “relating  to”  in  18  U.S.C.  §  2252(b)(2),  Congress 
15   was recognizing the “variation in the diverse state sexual misconduct 
16   laws  that  could  lead  to  predicate  offenses  under  section  2252(b)(2) 
17   and,  as  relevant  here,  it  left  for  states  to  define  the  relevant 
18   boundary  between  consensual  and  nonconsensual  sexual  activity.”  
19   Barker, 723 F.3d at 324 (emphasis in original). 

20          Nothing  about  our  analysis  of  the  section  at  issue  here, 
21   § 2252A, counsels a different result from that reached in Barker when 
22   examining 18 U.S.C. § 2252.  Thus, even if New York’s sexual abuse 
23   statute differs from the definition of sexual abuse found in 18 U.S.C. 
24   §  2243,  it  still  triggers  statutory  enhancements  because  it  “relat[es] 
25   to”  the  “sexual  abuse  of  a  minor”  as  that  phrase  is  ordinarily 
26   understood.    

27                                 CONCLUSION 

28          We  have  carefully  considered  Allen’s  remaining  arguments 
29   and  find  them  to  be  without  merit.    For  the  foregoing  reasons,  the 
30   judgment of the district court is AFFIRMED.   



                                            8